DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Invention I, claims 1-16, in the reply filed on 04/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specifically, although Applicant states that “it should be no undue burden on the Examiner to consider all claims in the single application,” there are no arguments pointing out the supposed errors in the restriction requirement, or detailing why there is no burden. To be clear, “A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111” (MPEP § 818.01(a)). Moreover, Examiner respectfully notes that there is undue burden as detailed in pages 3-4 of the restriction requirement dated 02/25/2021.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 recite the limitation "the extending direction." There is insufficient antecedent basis for this limitation in the claim. It is unclear what direction should be considered the “extending direction” as any three-dimensional object will extend in multiple directions.
Claim 5 recites the limitation "the angle between the string arms and the biasing element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what how the angle should be defined between the claimed elements as there are multiple angles that could be considered “the angle.”
Claim 6 recites the limitations “the two ends of the biasing element” and “the diagonal of the parallelogram structure.” There is insufficient antecedent basis for these limitations in the claim. It is unclear that the biasing element should only have two ends, and which ends should be considered “the two ends.” Additionally, any parallelogram structure will have multiple diagonals and it is unclear which diagonal should be considered “the diagonal.”
Claim 7 recites the limitations “the two ends of the biasing element.” Similarly, Claim 8 recites “the two end portions of the two sides of the V-shaped structure.” There is insufficient antecedent basis 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (U.S. PG-Pub No. 20190136839; hereinafter – “Miller”).
Regarding claim 1, Miller teaches an optical driving mechanism, configured to drive an optical element, comprising:
a fixed portion (101, 204, 1316, 1918, etc.), including a base (101, 204, 1316, 1918, etc.), wherein the base (101, 204, 1316, 1918, etc.) has a central axis (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraphs 0098, 0100, 0102-0103, 0106, 0117-0118, 0125, and 0132);
a movable portion (306, 604, 904, 1010, 1306, 1906), configured to sustain the optical element, and the movable portion (306, 604, 904, 1010, 1306, 1906) is movable relative to the fixed portion (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraphs 0098, 0100, 0102-0103, 0106, 0117-0118, 0125, and 0132);
a frame assembly, connected to the fixed portion (101, 204, 1316, 1918, etc.) and the movable portion (306, 604, 904, 1010, 1306, 1906) and including a plurality of string arms (102, 302, 602, 610, 710, 804, 1302, 1304, 1310, 1902, 1904, 2404, etc. – “buckle arms”), wherein the string arms (102, 302, 602, 
a biasing element (100, 104, 308, 608, 612, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc. – “SMA wire” or “hammock portion” or “return spring”), disposed on the frame assembly and configured to force the movable portion (306, 604, 904, 1010, 1306, 1906) to move relative to the fixed portion (101, 204, 1316, 1918, etc.) along the direction of the central axis, wherein the string arms (102, 302, 610, 710, 804, 1302, 1304, 1310, 1902, 1904, 2404, etc.) enclose the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.), and the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.) is connected to at least one end portion of the V-shaped structure (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraphs 0098, 0100, 0102-0103, 0106, 0117-0118, 0125, and 0132).
Regarding claim 2, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the frame assembly at least includes four string arms (102, 302, 610, 710, 804, 1302, 1304, 1310, 1902, 1904, 2404, etc.), wherein the string arms (102, 302, 610, 710, 804, 1302, 1304, 1310, 1902, 1904, 2404, etc.) form two V-shaped structures which are connected each other, and the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.) connects two end portions of the V-shaped structures (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraphs 0098, 0100, 0102-0103, 0106, 0117-0118, 0125, and 0132).
Regarding claim 3, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the extending direction of the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.) is not parallel to the direction of the central axis (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraphs 0098, 0100, 0102-0103, 0106, 0117-0118, 0125, and 0132).
Regarding claim 4, Miller teaches the optical driving mechanism as claimed in claim 1, as above.

Regarding claim 5, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the angle between the string arms (102, 302, 602, 610, 710, 804, 1302, 1304, 1310, 1902, 1904, 2404, etc.) and the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.) is less than 45 degrees (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraph 0103).
Regarding claim 6, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the frame assembly presents a parallelogram structure, and the two ends of the biasing element connect to the diagonal of the parallelogram structure (See e.g. Figs. 16-18, 23-24, and 30; Paragraph 0116).
Regarding claim 7, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the frame assembly further includes a linking rod (e.g. 1308), the two ends of the linking rod (1308) are connected to the string arms (1302, 1304, 1310) wherein the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.) is surrounded by the linking rod and the string arms, and the two ends of the biasing element connect the linking rod to the end portion, wherein the end portion is at the vertex portion of the inner side of the V-shaped structure (See e.g. Figs. 15-18; Paragraphs 0115-0118).
Regarding claim 8, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.) connects the two end portions of the two sides of the V-shaped 
Regarding claim 9, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the frame assembly further includes an electrical conductor (e.g. 106, 1110) disposed on at least one of the string arms (102, 302, 602, 610, 710, 804, 1302, 1304, 1310, 1902, 1904, 2404, etc.) of the frame assembly in a manner of insert molding or 3D molded interconnect device technology, and the electrical conductor is electrically connected to the biasing element (See e.g. Figs. A and 11-13; Paragraphs 0098, 0103, 0109-0112, and 0130-0133).
Regarding claim 10, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that a detection element (502, 1004), configured to detect the motion of the movable portion relative to the fixed portion, wherein the detection element, the frame assembly and the biasing element are arranged along the central axis (See e.g. Figs. 5 and 10; Paragraphs 0101 and 0108).
Regarding claim 11, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches a plurality of frame assemblies which are stacked in the direction of the central axis (Paragraphs 0114 and 0124).
Regarding claim 12, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches a plurality of biasing elements (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.), wherein the string arms of each frame assembly enclose one biasing element (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraphs 0098, 0100, 0102-0103, 0106, 0117-0118, 0125, and 0132).
Regarding claim 14, Miller teaches the optical driving mechanism as claimed in claim 1, as above.

Regarding claim 15, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches that the optical element is an image sensor (See e.g. Figs. 45-50; Paragraphs 0143 and 0146).
Regarding claim 16, Miller teaches the optical driving mechanism as claimed in claim 15, as above.
Miller further teaches that the base has at least one through hole, and the frame assembly extends through the through hole and is connected to the base and the image sensor (See e.g. Figs. 45-50; Paragraphs 0143 and 0146).
Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (U.S. Patent No. 8,175,449; hereinafter – “Kubo”).
Regarding claim 1, Kubo teaches an optical driving mechanism (S), configured to drive an optical element (100), comprising:
a fixed portion (51), including a base (51), wherein the base (51) has a central axis (See e.g. Figs. 1-3 and 6-8; C. 7, L. 22-45);
a movable portion (10), configured to sustain the optical element (100), and the movable portion (10) is movable relative to the fixed portion (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 35);
a frame assembly (12, 20), connected to the fixed portion (51) and the movable portion (10) and including a plurality of string arms (23, 26), wherein the string arms (23, 26) at least form a V-shaped structure (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54); and

Regarding claim 2, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that the frame assembly (12, 20) at least includes four string arms (23, 26), wherein the string arms (23, 26) form two V-shaped structures which are connected each other, and the biasing element (30, 53, 54) connects two end portions of the V-shaped structures (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).
Regarding claim 3, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that the extending direction of the biasing element (30, 53, 54) is not parallel to the direction of the central axis (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).
Regarding claim 4, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that the string arms (23, 26) and the biasing element (30, 53, 54) are disposed on a first surface, and the first surface is parallel to the central axis (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).
Regarding claim 6, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that the frame assembly presents a parallelogram structure, and the two ends of the biasing element connect to the diagonal of the parallelogram structure (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).
Regarding claim 7, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.

Regarding claim 8, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that the biasing element (30, 53, 54) connects the two end portions of the two sides of the V-shaped structure (23, 26), and the extending direction of the biasing element is parallel to the central axis (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).
Regarding claim 9, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that the frame assembly further includes an electrical conductor (31a, 31b) disposed on at least one of the string arms (23, 26) of the frame assembly in a manner of insert molding or 3D molded interconnect device technology, and the electrical conductor is electrically connected to the biasing element (See e.g. Figs. 1-3 and 6-8; C. 6, L. 50 – C. 7, L. 9).
Regarding claim 10, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that a detection element (62), configured to detect the motion of the movable portion relative to the fixed portion, wherein the detection element, the frame assembly and the biasing element are arranged along the central axis (See e.g. Figs. 1-3, 6-8, and 12; C. 13, L. 56 – C. 14, L. 26).
Regarding claim 11, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches a plurality of frame assemblies which are stacked in the direction of the central axis (See e.g. Fig. 23; C. 19, L. 42-67).
Regarding claim 12, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches a plurality of biasing elements, wherein the string arms of each frame assembly enclose one biasing element (See e.g. Fig. 23; C. 19, L. 42-67).
Regarding claim 13, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches three frame assemblies which are stacked in the direction of the central axis (See e.g. Fig. 23; C. 19, L. 42-67).
Regarding claim 14, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches a plurality of frame assemblies and a plurality of biasing elements, wherein the frame assemblies enclose the movable portion, and the biasing elements are electronically independent of each other (See e.g. Fig. 23; C. 19, L. 42-67).
Regarding claim 15, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches that the optical element is an image sensor (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 33 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).
Regarding claim 16, Kubo teaches the optical driving mechanism as claimed in claim 15, as above.
Kubo further teaches that the base has at least one through hole (51H), and the frame assembly extends through the through hole and is connected to the base and the image sensor (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 33 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Miller.
Regarding claim 5, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches an acute angle between the string arms and the biasing element (See e.g. Figs. 8 and 10; C. 12, L. 28-51; C. 29, L. 34-41).
Kubo fails to explicitly disclose that the angle between the string arms and the biasing element is less than 45 degrees.
However, Miller teaches shape memory alloy actuators including string arms and a biasing element wherein the angle between the string arms (102, 302, 602, 610, 710, 804, 1302, 1304, 1310, 1902, 1904, 2404, etc.) and the biasing element (100, 104, 308, 608, 806, 1110, 1308, 1316, 1318, 1908, 2403, 2406, 2408, 3003, etc.) is less than 45 degrees (See e.g. Figs. 1-3, 6-9, 11, and 15-32; Paragraph 0103).
Miller teaches this angle between the string arms and the biasing element to “include a compact footprint and providing a high actuation height, for example movement in the positive z-axis direction (z-direction), referred to herein as the z-stroke” (Paragraph 0096).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical driving mechanism of Kubo such that the angle between the string arms and the biasing element is less than 45 degrees as taught by Miller to “include a compact In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 5 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Topliss et al. (U.S. Patent No. 8,073,320; hereinafter – “Topliss”).
Regarding claim 5, Kubo teaches the optical driving mechanism as claimed in claim 1, as above.
Kubo further teaches an acute angle between the string arms and the biasing element (See e.g. Figs. 8 and 10; C. 12, L. 28-51; C. 29, L. 34-41).
Kubo fails to explicitly disclose that the angle between the string arms and the biasing element is less than 45 degrees.
However, Topliss teaches a shape memory alloy actuation apparatus including string arms (31) and a biasing element (10) wherein the angle between the string arms (31) and the biasing element (10) is less than 45 degrees (See e.g. Figs. 2-3 and 7; C. 7, L. 41-49; C. 8, L. 62 – C. 9, L. 8: Topliss teaches that the angle between the string arms 31 and the optical axis is 70 degrees, and thus the angle between the string arms and the biasing element is 30 degrees, within Applicant’s claimed range).
Topliss teaches this angle between the string arms and the biasing element as it “effectively gears the movement so that the degree of displacement of the lens element 6 along the optical axis O is higher than the change in length of the halves of SMA wire 31 resolved along the optical axis O”  (C. 9, L. 3-7) such that “the overall power consumption is reduced” (C. 3, L. 46 – C. 4, L. 6).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 13 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kubo.
Regarding claim 13, Miller teaches the optical driving mechanism as claimed in claim 1, as above.
Miller further teaches a plurality of frame assemblies which are stacked in the direction of the central axis “in order to increase a stroke distance that can be achieved” (Paragraph 0114).
Miller fails to explicitly disclose three frame assemblies which are stacked in the direction of the central axis.
However, Kubo teaches a driving mechanism including three frame assemblies which are stacked in the direction of the central axis (See e.g. Fig. 23; C. 19, L. 42-67).
Kubo teaches three frame assemblies as it “is advantageous in increasing the displacement amount of the lens unit” (C. 19, L. 65-67) in order “to provide a driving device with an SMA actuator, which enables to obtain a large displacement amount, while reducing the size and the weight of the driving 
Therefore, it would have been obvious to modify the optical driving mechanism of Miller to have three stacked frame assemblies as in Kubo “in order to increase a stroke distance that can be achieved,” as suggested by Miller (Paragraph 0114), as it “is advantageous in increasing the displacement amount of the lens unit” in order “to provide a driving device with an SMA actuator, which enables to obtain a large displacement amount, while reducing the size and the weight of the driving device, as well as a driving mechanism, and an image sensing apparatus incorporated with the driving device,” as in Kubo (C. 2, L. 26-31; C. 19, L. 65-67), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Webber et al. (U.S. PG-Pub No. 2020/0166024) teaches an SMA actuator with position sensors having a similar structure.
Koepfer (U.S. PG-Pub No. 2018/0052381) teaches a tilt module subassembly and optical image stabilizer having shape memory alloy wires and a biasing element.
Park et al. (U.S. PG-Pub No. 2017/0315274) teaches a camera module including a liquid lens and actuator.
Howarth (U.S. PG-Pub No. 2015/0346507) teaches a shape memory alloy actuation apparatus having similar string arms.
Topliss (U.S. Patent No. 8,830,335) teaches an SMA Actuation Apparatus having similar string arms and a biasing element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896